September 28, 2011 Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, DC 20549 Attention:Joseph Cascarano Re: Brazil Gold Corporation Item 4.01 of Form 8-K Filed September 19, 2011 File No. 00133714 Ladies and Gentlemen: With respect to the letter from the Securities and Exchange Commission dated September21, 2011, to Mr. Philip Jennings, Chief Executive Officer of Brazil Gold Corporation, this shall serve as the Company’s representation that they will file a revised and amended Form 8-K as requested in such letter on or before October 3, 2011. Very truly yours, Brazil Gold Corporation By: /s/Philip Jennings Philip Jennings Chief Executive Officer
